MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-12-01087-CV

         ARNOLD J. WEBRE, JR. AND JO KATHRYN GROSS, Appellants

                                           V.
RAY BLACK, JR., GUARDIAN OF THE ESTATE OF ARNOLD J. WEBRE, SR., AN
                  INCAPACITATED PERSON, Appellee

     Appeal from the Probate Court No. 2 of Harris County. (Tr. Ct. No. 394,381).


TO THE PROBATE COURT NO. 2 OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 13th day of January 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on October 25, 2012. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was reversible
             error in the trial court’s judgment. Accordingly, the Court
             reverses the trial court’s judgment and remands the case to
             the trial court for further proceedings.



                   The Court orders that the appellee, Ray Black, Jr.,
             Guardian of the Estate of Arnold J. Webre, Sr., an
             Incapacitated Person, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered January 13, 2015.

              Panel consists of Chief Justice Radack and Justices
              Massengale and Huddle. Opinion delivered by Chief Justice
              Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




March 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT